     Case 1:19-cr-00709-JFK Document 26 Filed 06/17/20 Page 1 of 5

                                              .USDC SDNY                                                   .,;i
                                              DOCUMENT              j
                                          •.. ELECTRONICALLY FILED H
UNITED STATES DISTRICT COURT
                                        , · DOC#: _ _ _ _ _ _ H
                                          'J ;;:~··I             . F1
SOUTHERN DISTRICT OF NEW YORK
------------------------------- X          ~lLED: ___ Co(l1~l2, ('
UNITED STATES OF AMERICA,                ,'   ,'   ,'   .                                     r!~;~~"a:'
                                                            .'('-~niiU~Jia~r.-,...... ,.1'14 ..




                                                    No. 19 Cr. 709 (JFK)
     -against-
                                                                       ORDER
ROBERT WILLIAM HALL,

                 Defendant.
------------------------------- X

JOHN F. KEENAN, United States District Judge:

     The sentencing scheduled for July 7, 2020, is hereby

RESCHEDULED to occur as a teleconference using the AT&T

conferencing platform on July 7, 2020, at 11:00 a.m.                                              The Court,

having determined that video teleconferencing is not reasonably

available, FURTHER ORDERS that the hearing will be by telephone

using the following conference line and dial-in:

     AT&T Conference Line: 1-888-363-4749
     Access Code: 788 3927 #

     Members of the press and public may call the same number,

but they will not be permitted to speak during the hearing.

     During the teleconference, counsel should adhere to the

following rules and guidelines:

       1. Each party should designate a single lawyer to speak
          on its behalf (including when noting the appearances
          of other counsel on the telephone).

       2. Counsel should use a landline whenever possible,
          should use a headset instead of a speakerphone, and
          must mute themselves whenever they are not speaking to
          eliminate background noise.  In addition, counsel
          should not use voice-activated systems that do not




                                   1
     Case 1:19-cr-00709-JFK Document 26 Filed 06/17/20 Page 2 of 5




          allow the user to know when someone else is trying to
          speak at the same time.

       3. To facilitate an orderly teleconference and the
          creation of an accurate transcript, counsel are
          required to identify themselves every time they speak.
          Counsel should spell any proper names for the court
          reporter.  Counsel should also take special care not
          to interrupt or speak over one another.

       4. If there is a beep or chime indicating that a new
          caller has joined while counsel is speaking, counsel
          should pause to allow the Court to ascertain the
          identity of the new participant and confirm that the
          court reporter has not been dropped from the call.

     Defense counsel shall discuss the attached Waiver of Right

to be Present at Criminal Proceeding with Defendant prior to the

proceeding.   If Defendant consents, and is able to sign the form

(either personally or, in accordance with Standing Order 20-MC-

174 of March 27, 2020, by defense counsel), defense counsel

shall file the executed form at least 24 hours prior to the

proceeding.   In the event Defendant consents, but counsel is

unable to obtain or affix Defendant's signature on the form, the

Court will conduct an inquiry at the outset of the proceeding to

determine whether it is appropriate for the Court to add

Defendant's signature to the form.

     To the extent that there are any documents relevant to the

proceeding (e.g., proposed orders or documents regarding

restitution, forfeiture, or removal), counsel should submit them

to the Court (by email or on ECF, as appropriate) at least at

least 24 hours prior to the proceeding.      To the extent any



                                  2
         Case 1:19-cr-00709-JFK Document 26 Filed 06/17/20 Page 3 of 5




documents require Defendant's signature, defense counsel should

endeavor to get them signed in advance of the proceeding as set

forth above; if defense counsel is unable to do so, the Court

will conduct an inquiry during the proceeding to determine

whether it is appropriate for the Court to add Defendant's

signature.

     Finally, all of those accessing the conference line-whether

in listen-only mode or otherwise-are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

SO ORDERED.

Dated:     New York, New York
           June 17, 2020                      r ~
                                           (lr13 -J
                                           v~      John F. Keenan
                                            United States District Judge




                                       3
          Case 1:19-cr-00709-JFK Document 26 Filed 06/17/20 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA                                                  WAIVER OF RIGHT TO BE
                                                                          PRESENT AT CRIMINAL
                          -v-                                                 PROCEEDING
ROBERT WILLIAM HALL,                                                            19 CR 709 (JFK)
                                   Defendant.
-----------------------------------------------------------------X
Check Proceeding that Applies:

        Entry of Plea of Guilty

        I am aware that I have been charged with violations of federal law. I have consulted with
        my attorney about those charges. I have decided that I wish to enter a plea of guilty to
        certain charges. I understand I have a right to appear before a judge in a courtroom in the
        Southern District of New York to enter my plea of guilty and to have my attorney beside
        me as I do. I am also aware that the public health emergency created by the COVID-19
        pandemic has interfered with travel and restricted access to the federal courthouse. I have
        discussed these issues with my attorney. By signing this document, I wish to advise the
        court that I willingly give up my right to appear in person before the judge to enter a plea
        of guilty. By signing this document, I also wish to advise the court that I willingly give up
        any right I might have to have my attorney next to me as I enter my plea so long as the
        following conditions are met. I want my attorney to be able to participate in the proceeding
        and to be able to speak on my behalf during the proceeding. I also want the ability to speak
        privately with my attorney at any time during the proceeding if I wish to do so.


Date:
                 Print Name                                          Signature of Defendant



         Sentence

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District ofNew York at the time ofmy sentence and to speak directly in that courtroom to
        the judge who will sentence me. I am also aware that the public health emergency created
        by the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly
        give up my right to appear in a courtroom in the Southern District of New York for my


                                                         1
         Case 1:19-cr-00709-JFK Document 26 Filed 06/17/20 Page 5 of 5




        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the ability
        to speak privately with my attorney at any time during the proceeding if I wish to do so.


Date:
               Print Name                                    Signature of Defendant



I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client's rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:
               Print Name                                    Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter's name is: _ _ _ _ _ _ _ _ _ __


Date:
               Signature of Defense Counsel




Accepted:
               Signature of Judge
               Date:




                                                  2
